Citation Nr: 0218721	
Decision Date: 12/26/02    Archive Date: 01/07/03

DOCKET NO.  02-04 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines



THE ISSUE


Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel





INTRODUCTION

The veteran had service between December 1941 and June 
1946.  Service department records reflect that he was 
"beleaguered" from December 1941 to April 8, 1942; he was 
"missing" from April 9, 1942, to April 11, 1942; he was a 
prisoner of war from April 12, 1942, to July 3, 1942; he 
was "missing" from July 4, 1942, to January 1943; he had 
"no casualty status" from June 1943 to April 28, 1945; and 
he served in the regular Philippine Army from April 29, 
1945, to June 1946.

The veteran died in March 1995, and the appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines, which denied the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death.  

In the June 2001 decision, the RO also denied entitlement 
to payment of accrued benefits.  In her substantive 
appeal, the appellant expressly appealed only the issue of 
service connection for the cause of the veteran's death.  
Thus, the issue of entitlement to payment of accrued 
benefits is not now before the Board.  


FINDINGS OF FACT

1.  The veteran died in March 1995 at the age of 76 from 
cardiac arrest due to sepsis, metabolic encephalopathy, 
pneumonia, and end stage renal disease due to chronic 
glomerulonephritis.  

2.  At the time of his death, the veteran was not service-
connected for any disability.

3.  There is no competent evidence of record demonstrating 
a nexus between the cause of the veteran's death and his 
military service. 


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1310, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) became 
law.  Regulations implementing the VCAA have now been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The VCAA eliminated the concept of a well-
grounded claim, and provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  The VCAA and implementing regulations 
apply in the instant case.  See VAOPGCPREC 11-2000.

The RO had the benefit of the explicit provisions of the 
VCAA when it first adjudicated the issue at hand in June 
2001, and the case has been reviewed on the merits under 
the VCAA.  After reviewing the claims folder, the Board 
finds that there has been substantial compliance with the 
pertinent mandates of the VCAA and implementing 
regulations.  Discussions in the June 2001 rating 
decision, and in a statement of the case issued in 
December 2001 gave notice to the appellant of the evidence 
necessary to substantiate her claim, and of what was of 
record.  
VA's duty to notify the appellant includes the duty to 
tell her what evidence, if any, she is responsible for 
submitting to substantiate her claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  That was done in this 
case.  In accordance with the requirements of the VCAA, 
the appellant was notified in a February 2001 letter from 
the RO what evidence she needed to submit in order to 
substantiate her claim, and what evidence VA would obtain.  
The letters explained that VA would make reasonable 
efforts to help her get pertinent evidence, but that she 
was responsible for providing sufficient information to VA 
to identify the custodian of any records.  In an April 
2001 letter, the appellant informed the RO that she had no 
additional evidence to submit.

The RO has obtained the veteran's service medical records 
and all identified records from private medical care 
providers.  There is no indication that there is any 
relevant evidence outstanding.  As noted, the RO reviewed 
this case under the VCAA in June and December 2001 and 
notice was sent to the appellant.  The appellant is not 
prejudiced by the Board's review of the case based on the 
current record. 

Background

Service medical records include an April 1945 report of 
physical examination showing that the veteran's 
cardiovascular system, lungs, and endocrine system were 
normal.  A July 1946 clinical record indicates a diagnosis 
of phimosis, and the veteran underwent circumcision.  Of 
record is a service department report that documents the 
veteran's periods of service, and notes that during his 
service from July 1942 to January 1943, when the veteran 
was "missing," he was at home and had malaria.  The 
remainder of the service records do not reveal 
abnormalities associated with any of the veteran's bodily 
systems.

Medical records from a private medical center, dated from 
September 1994 to March 3, 1995, show diagnosis of pleural 
effusion and end stage renal disease.  The records show 
that hemodialysis graft implants in both arms were 
thrombosed, and de-clotting procedures were performed.  An 
echocardiogram in March 1995 showed moderately severe left 
ventricular dysfunction, aortic valve sclerosis, and bi-
atrial enlargement.

Medical records from another private medical center, dated 
from March 7 - 23, 1995, show that the veteran was treated 
for pneumonia, pleural effusion, cardiomegaly and 
atheromatous aorta, combined respiratory and metabolic 
acidosis.  Impression after X-ray examination in March 
1995 was probable cardiomegaly, atheromatous aorta, 
pneumonia of the right lower lobe, and probable pleural 
effusion, bilaterally.

In her substantive appeal, the appellant stated that the 
veteran experienced swelling of his feet, legs, and ankle 
joints, and he had localized edema during his period of 
captivity from April 12, 1942, to July 3, 1942.  She also 
contended that the veteran had beriberi heart disease in 
service.  

The certificate of death indicates that the veteran was 76 
years old when he died on March [redacted], 1995.  The immediate 
cause of his death was noted as cardiac arrest; the 
antecedent causes of death were sepsis and metabolic 
encephalopathy, and the underlying causes of death were 
pneumonia, and end stage renal disease due to chronic 
glomerulonephritis.


Legal Criteria and Analysis

The law provides dependency and indemnity compensation 
(DIC) for a spouse of a veteran who dies from a 
service-connected disability.  38 U.S.C.A. § 1310.  A 
disability which caused the veteran's death is 
service-connected if it resulted from injury or disease 
incurred or aggravated in line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1310; 38 C.F.R. §§ 3.303, 3.304, 3.312.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
cardiovascular-renal disease, will be presumed if any of 
those diseases become manifest to a compensable degree 
within the year after active service.  Service connection 
for certain diseases specific as to prisoners of war, 
including beriberi heart disease, will be presumed if any 
of those diseases become manifest to a compensable degree 
at any time after discharge or release from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In order to establish service connection for the cause of 
the veteran's death, a surviving spouse must show that a 
disability incurred in or aggravated by service was either 
a principal or contributory cause of death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause 
death; that it aided or lent assistance to the production 
of death.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown 
that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  The debilitating effects of a 
service-connected disability must have made the veteran 
materially less capable of resisting the fatal disease or 
must have had a material influence in accelerating death.  
Lathan v. Brown, 7 Vet. App 359, 367 (1995).
In this case, the veteran did not establish service 
connection for any disability during his lifetime, and 
when he died he did not have any claims pending with VA.  
The causes of his death were cardiac arrest due to sepsis, 
metabolic encephalopathy due to pneumonia, and end stage 
renal disease due to chronic glomerulonephritis.  The 
service records do not indicate any treatment for 
cardiovascular, lung, or renal problems, and there is no 
evidence of any such disease in service.  There is no 
evidence in this case of renal or cardiovascular disease 
in the first post-service year or of beriberi heart 
disease at any time after discharge so as to warrant 
presumptive service connection for any such disability.  
No physician has indicated that the diseases which caused 
the veteran's death are related to service.  Post-service 
medical records, dated more than 48 years after the 
veteran's military service, provide no basis for 
establishing a causal link between the causes of death in 
this case and service.

The Board has reviewed the appellant's contentions, 
including those on her VA Form 9 substantive appeal.  Her 
statements to the effect that the veteran either incurred 
a disease in service from which he died or that he 
developed beriberi heart disease after service and died 
from such disease cannot by themselves establish that this 
is so.  The appellant is a layperson and, as such, is not 
competent in matters requiring specialized medical 
knowledge, skill, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

For these reasons, the Board concludes that the 
preponderance of the evidence in this case is against the 
claim for service connection for the cause of the 
veteran's death, and the claim must be denied.  38 
U.S.C.A. §§ 1110, 1112, 1310, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2002).



ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

